Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-3,6-7,11-17 in the reply filed on 10/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,6-7,11-13,16-17 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Obikane (US 20140347545, of record). 

    PNG
    media_image1.png
    479
    579
    media_image1.png
    Greyscale
 
Regarding claim 1, Obikane teaches an optical system (Example 1, Fig. 1, Tables 1-3) comprising: 
a front lens group (G1+G2+G3) and a rear lens group (G4+G5) that are disposed in order from an object side to an image side of the optical system, the front lens group having a positive refractive power and the rear lens group having a negative refractive power,
	wherein the rear lens group consists of a lens unit Ln1 (G4) that is arranged to move towards the image side when focusing from infinity (bottom of Fig. 1) to a close distance (top of Fig. 1) and that has a negative refractive power (-36.7 focal length), and a lens unit Ln2 (G5) that is disposed closer to the image side than the lens unit Ln1 and that has a negative refractive power,
	wherein the front lens group includes a lens unit Lpf (G1, G2 or G3) arranged to move during focusing, and
	wherein the following conditional expression is satisfied: 
(-8.726/50.1)
	where Dn1 is an interval between the lens unit Ln1 and the lens unit Ln2 when focusing at infinity, and fn2 is a focal length of the lens unit Ln2.

Regarding claim 2, Obikane further teaches the optical system according to claim 1, wherein the following conditional expression is satisfied: 
−0.80<Mn1/fn1<0.00 (-21.5/36.7) 
	where fn1 is a focal length of the lens unit Ln1, and Mn1 is an amount of movement of the lens unit Ln1 when focusing from infinity to a closest distance.

Regarding claim 3, Obikane further teaches the optical system according to claim 1, wherein the following conditional expression is satisfied: 
−2.00<Mpf/fpf<−0.40 (G2: ~ -7/11.7)
	where fpf is a focal length of the lens unit Lpf, and Mpf is an amount of movement of the lens unit Lpf when focusing from infinity to a closest distance.

Regarding claim 6, Obikane further teaches the optical system according to claim 1, wherein the following conditional expression is satisfied: 
0.10<fp/f<0.90 (32/103)
	where fp is a combined focal length of the front lens group when focusing at infinity, and f is a focal length of the optical system when focusing at infinity.

Regarding claim 7, Obikane further teaches the optical system according to claim 1, wherein the following condition expression is satisfied: 
−1.00<fpf/f<−0.10 (-11.7/103)
	where fpf is a focal length of the lens unit Lpf and f is a focal length of the optical system when focusing at infinity.

Regarding claim 11, Obikane further teaches the optical system (Fig. 1) according to claim 1, wherein the front lens group includes a lens unit Lp1 (G1) that is disposed closest to the object side and that has a positive refractive power, 
wherein the lens unit Lpf (G2) is disposed adjacent to an image side of the lens unit Lp1 and has a negative refractive power, and
	wherein the lens unit Lpf moves to the image side when focusing from infinity to the close distance.

Regarding claim 12, Obikane further teaches the optical system according to claim 11, wherein the following conditional expression is satisfied: 
0.40<fp1/f<1.00 (60/103)
	where fp1 is a focal length of the lens unit Lp1, and f is a focal length of the optical system when focusing at infinity.
 
Regarding claim 13, Obikane further teaches the optical system according to claim 11, wherein the following conditional expression is satisfied: 
(-60/34, wherein Lp1 does not include the rightmost lens in G2)
where fp1 is a focal length of the lens unit Lp1, and fpf is a focal length of the lens unit Lpf.

Regarding claim 16, Obikane further teaches the optical system according to claim 1, wherein the lens unit Lpf and the lens unit Ln1 move in different paths when focusing (Fig. 1).

	Regarding claim 17, mutatis mutandis, Obikane teaches all the limitations as stated in claim 1 rejection above.

Allowable Subject Matter
Claim(s) 14-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 14, the prior art of record neither anticipates nor renders obvious all the limitations of claim 14 for an optical system including “the lens unit Lp1 and the lens unit Ln2 are stationary when focusing”, along with the other claimed limitations of claim 14.
 	Regarding claim 15, the prior art of record neither anticipates nor renders obvious all the limitations of claim 15 for an optical system including “the front lens 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234